Citation Nr: 1126787	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  07-39 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In April 2011, the Veteran and his wife testified at a video hearing before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the April 2011 hearing, the Veteran's wife testified that the claimant had to go on Social Security Administration disability because of the dizziness caused by his multiple sclerosis.  However, a review of the record on appeal does not reveal either a request for the Veteran's records from the Social Security Administration or the records themselves.  Therefore, a remand is required to request these records.  See 38 U.S.C.A. § 5107(a) (West 2002) (holding that VA's duty to assist specifically includes requesting information from other Federal departments or agencies); Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (holding that where there has been a determination that the veteran is entitled to Social Security Administration benefits, the records concerning that decision are often needed by the VA for evaluation of pending claims and must be obtained).

The Board notes that the claimant and his wife have provided competent and credible statements and testimony regarding the appellant having problems with observable symptoms such as numbness in his groin, hand, and side, weakness, headaches, loss of balance, hemorrhoids, and constipation while on active duty and since that time.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, the Veteran's service treatment records document complaints and treatment for headaches and hemorrhoids.  Additionally, the Veteran has provided VA with medical treatise evidence that supports his claims that numbness, weakness, headaches, loss of balance, hemorrhoids, and/or constipation can be symptoms of multiple sclerosis.  See Mattern v. West, 12 Vet. App. 222, 228 (1999); Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  Furthermore, in a December 1993 letter a Laura G. Goldstein, M.D., reported that the Veteran's symptoms of his multiple sclerosis first manifested themselves at age 19 when he had problems with transient numbness in his groin while in the Navy.

However, no examiner has provided a medical opinion as to the origins or etiology of the appellant's disorder after a review of the entire record on appeal including the missing SSA records cited to above.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  Therefore, the Board finds that while the appeal is in remand status a VA medical opinion should be obtained as to the origins or etiology of the claimant's multiple sclerosis.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the Veterans Claims Assistance Act of 2000 (VCAA) requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); 

Given the statements found in the record regarding the Veteran receiving ongoing treatment for his multiple sclerosis, while the appeal is in remand status his contemporaneous treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them). 


Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1. The RO/AMC should obtain and associate with the claims file the records upon which the Social Security Administration based its decision to award benefits to the Veteran.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.

2. After obtaining all needed authorizations, the RO/AMC should obtain and associate with the claims file any of the Veteran's outstanding treatment records from all identified sources since 1967.  If any of the pertinent records are not available, or if the search for the records yields negative results, that fact should clearly be documented in the claims file and the claimant notified in writing.  As to any VA treatment records, efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.

3. After undertaking the above development to the extent possible, the RO/AMC should make arrangements with an appropriate VA medical facility for the Veteran to be afforded an appropriate VA examination.  The claims file is to be provided to the examiner for review in conjunction with the examination and the examiner should state that he reviewed these records in the report.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

Is it at least as likely as not that the Veteran's multiple sclerosis manifested in service or within 7 years of service discharge?

Note 1:  In providing an answer to the above question, the examiner should comment on the Veteran and his wife's claims regarding the claimant having problems with symptoms of multiple sclerosis, including numbness in his groin, hand, and side, weakness, headaches, loss of balance, hemorrhoids, and constipation, in-service and since that time.

Note 2:  In providing answers to the above questions, the examiner should comment on the December 2003 letter from Dr. Goldstein and the medical treatise evidence provided by the claimant.

Note 3:  In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

4. The RO/AMC should thereafter readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

